Citation Nr: 0001539	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-42 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypothyroidism.

2.  Entitlement to an evaluation in excess of 20 percent for 
rheumatoid arthritis of the hands and feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran retired in September 1994, after more than twenty 
years of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision from the Department 
of Veterans Affairs (VA) Houston, Texas Regional Office (RO) 
which granted entitlement to service connection for 
hypothyroidism, evaluated as 10 percent disabling, and 
rheumatoid arthritis of the hands and feet, evaluated as 10 
percent disabling.  The RO also denied entitlement to service 
connection for residuals of a vasectomy.  

In an October 1999 rating decision, the RO granted 
entitlement to service connection for sperm granuloma, 
evaluated as 10 percent disabling.  The RO notified the 
veteran that the decision was considered a full grant of the 
issue of entitlement to service connection for residuals of a 
vasectomy unless the veteran notified the RO that he was not 
satisfied with the decision.  The veteran did not inform the 
RO that he was in any way dissatisfied with that 
determination.  Thus, that issue is no longer before the 
Board for appellate consideration.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Hypothyroidism is manifested by no more than fatigability 
and the need for continuous medication.  

3.  The weight of the probative and competent evidence shows 
that the veteran's rheumatoid arthritis of the hands and feet 
is manifested by fatigability, cold and heat intolerance, 
tenderness, atrophy, and marked weakness of the joints.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.119, Diagnostic Code 7903 
(1995); 38 C.F.R. § 4.119, Diagnostic Code 7903 (1999).

2.  A 40 percent evaluation is warranted for rheumatoid 
arthritis of the hands and feet.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5002 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Factual Background

Relevant service medical records reflect an August 1994 
Medical Board Report noting diagnoses of seronegative 
rheumatoid arthritis currently involving the hands and feet, 
positive anti-nuclear antibodies with no evidence of systemic 
lupus erythematous at this time, and subclinical 
hypothyroidism on Synthroid therapy.  A June 1994 clinical 
record reflects complaints of cold intolerance, dry skin, 
fatigue, and difficulty with memory.  The veteran denied 
suffering from constipation.

Upon VA examination of the feet dated in January 1995, the 
veteran's primary pattern of pain was noted about the 
proximal interphalangeal joint levels of the lesser toes of 
both feet, right greater than the left, as well as the 
interphalangeal joint of both great toes.  The examiner noted 
predominantly full and fluid range of motion at these joint 
levels with minimal limitation.  A diagnosis of early 
synovial inflammatory process of rheumatoid arthritis was 
noted.  The examiner noted that clinically, the veteran had 
sparing of the more classic involvement at the 
metatarsophalangeal joint level and clearly did not exhibit 
advanced or progressive deformity of the typical type at this 
stage.  

Upon VA orthopedic examination dated in January 1995, 
physical examination revealed mild atrophy of the intrinsic 
muscles of the right hand and some atrophy of the hypothenar 
eminence with weakness of abduction of the little finger and 
full extension of the little finger.  The examiner noted no 
particular sensory loss at the time of examination.  Grip on 
the right was noted as approximately 60 percent of the grip 
on the left.  It was noted that the knuckles were not 
deformed.  Full and complete range of motion of all of the 
joints of both hands was noted.  Mild hypermobility of both 
thumb metacarpophalangeal joints bilaterally, not due to 
trauma, was also noted.  The skin was noted as soft and 
lightly thinned, typical of early rheumatoid changes.  

Some slight tenderness on lateral compression of the proximal 
interphalangeal joints was also noted.  The veteran also 
complained of pain and intermittent swelling of the 
metacarpophalangeal joints.  It was noted that the veteran 
could easily touch the distal crease of his palm with his 
fingers and he had full extension of all fingers.  No atrophy 
of the thenar eminence of the thumb was noted.  A diagnosis 
of rheumatoid arthritis of the hands and feet, apparently 
proven through laboratory work and compatible with 
symptomatology, was noted.  It was noted that physical 
examination did not reveal a great deal of abnormality of the 
fingers, but this was a progressive disease that could show 
considerable changes as years passed.  

Upon VA general medical examination dated in January 1995, a 
relevant diagnosis of hypothyroidism under treatment was 
noted.  It was noted that the last reading of the veteran's 
thyroid-stimulating hormone (TSH) was down to 5.9.  

Treatment records dated in October and November 1994 reflect 
continued treatment for hypothyroidism.  The veteran's 
medication was increased in October 1994.  In November 1994, 
it was noted that clinical testing revealed a T4 of 1.2 and 
TSH of 5.9.  

A private medical statement dated in March 1995 reflects that 
the veteran had difficulty sleeping with restlessness, but 
with no morning stiffness or swelling.  The veteran reported 
mild arthralgias at that time.  Physical examination revealed 
normal joint range of motion and tenderness only at the right 
first, second, and third metatarsophalangeal joints.  Right 
ulnar neuropathy with muscle atrophy was also noted as 
evident.  An impression of connective tissue disease, mostly 
closely identified with systemic lupus erythematosus, 
although a sufficient number of components were not available 
for absolute diagnosis, was noted. 

Radiology reports dated in April 1998 reflect no osseous, 
articular or soft tissue abnormality of the hands; no 
osseous, articular or soft tissue abnormality of the wrists; 
and no osseous, articular or soft tissue abnormality of the 
feet.

Upon VA thyroid examination dated in April 1998, easy 
fatigability due to rheumatoid arthritis was noted.  It was 
noted that the veteran had no chest pain, shortness of 
breath, or gastrointestinal symptoms and no pressure symptoms 
on the larynx or esophagus.  Intermittent cold and heat 
intolerance was noted as more likely to be related to 
rheumatoid arthritis.  Muscle strength was noted as normal 
and the examiner noted no tremor of the outstretched hands, 
no dependent edema or evidence of myxedema.  A diagnosis of 
primary hypothyroidism on replacement therapy and clinically 
euthyroid was noted.  Diagnostic testing showed a T4 level of 
1.23 and a TSH of 1.38.

Upon VA examination of the feet dated in April 1998, the 
veteran complained of pain in the fingers of both hands and 
also in his feet.  It was also noted that the veteran had a 
fairly constant sensation of aching type discomfort with 
morning stiffness and "gelling" phenomenon.  The veteran 
also reported decreased strength and an inability to perform 
fine motor tasks and other activities requiring manual 
dexterity with his hands.  Upon physical examination, the 
veteran demonstrated the ability to make a full fist with 
both hands.  Range of motion of the metacarpophalangeal 
joints of the thumbs was zero to 90 degrees bilaterally.  
Interphalangeal joint motion was zero to 85 degrees 
bilaterally, digits one through four.  Metacarpal phalangeal 
joint motion was 10 degrees of hyperextension to 90 degrees 
of flexion.  Distal interphalangeal joint motion was 10 
degrees of hyperextension to 75 degrees of flexion.  

The examiner found no appreciable synovial thickening, but 
noted diffuse palpable tenderness in the joints of the 
fingers of both hands.  Foot examination was noted as fairly 
benign without evidence of active synovitis.  X-ray 
examination of the hands demonstrated no periosteal 
resorption or subchondral cystic changes.  It was noted that 
there were no significant arthritic changes.  A diagnosis of 
inflammatory arthritis affecting the hands and feet was 
noted.  The examiner opined that it was clear that the 
veteran had an inflammatory arthritis which was 
polyarticular.  It was noted that it had not affected the 
large joints of his extremities but was affecting the fingers 
of his hands.  

An April 1998 peripheral nerve examination report reflects an 
impression of right ulnar neuropathy.  It was noted that the 
veteran had some weakness in his right hand, in the 
distribution of ulnar innervated muscle groups.  A nerve 
conduction study and electromyography were requested.

Upon VA peripheral nerve examination dated in May 1998, an 
electrodiagnostic impression of normal sensory and motor 
conduction studies of the right ulnar and median nerve with 
moderately severe neuropathic motor unit potentials in the 
hand muscles suggesting a chronic C8-T1 radiculopathy was 
noted.  

In a November 1998 supplemental statement of the case, the RO 
determined that a 20 percent evaluation was warranted for 
rheumatoid arthritis of the hands and feet.  The veteran's 
service-connected hypothyroidism was continued as 10 percent 
disabling.

Upon VA rheumatologic examination dated in May 1999, the 
veteran complained of weakness and numbness along his right 
lateral forearm down to the fingertips of the third to fifth 
digits.  Subsequent atrophy was also noted.  The veteran 
complained of swelling in his metacarpophalangeal joints, 
proximal interphalangeal joints, and metatarsophalangeal 
joints.  Physical examination revealed cervical spine flexion 
and extension lacking 10 degrees of full range of motion with 
pain at the extreme range of motions.  Lateral rotation was 
to 30 degrees and lateral bending was 20 degrees on the right 
and 5 degrees on the left.  It was noted that all maneuvers 
in the neck caused neck pain.  

Range of motion in the right shoulder was noted as within 
normal limits.  In the left shoulder, there was abduction to 
120 degrees.  Actively, there was full range of motion and 
passively there was tenderness in the glenohumeral joint on 
the left.  The elbows were noted as nontender with full range 
of motion.  The left wrist was noted as within normal limits.  
The right wrist had full range of motion but was tender to 
palpation.  Tenderness on all metacarpophalangeal joints and 
proximal interphalangeal joints in the base of the thumb was 
noted.  The examiner noted no synovitis was present, but 
there was marked atrophy on the right hypothenar eminence 
with marked weakness in the fourth and fifth digits.  Grip 
strength testing showed normal strength on the left, but only 
from zero to 40 millimeters of mercury on the right.  

Full range of motion in the back with no tenderness to 
percussion was also noted.  Straight leg raising was within 
normal limits.  Full range of motion in the hips was also 
noted with tenderness over the greater trochanter.  Full 
range of motion with no tenderness was noted in the knees and 
ankles.  The feet demonstrated full range of motion with 
tenderness over all metatarsophalangeal joints on both feet.  
Motor strength was noted as 5/5 in the lower extremities.  
Marked weakness to flexion and extension of the fourth and 
fifth digits on the right was also noted.  Clinical testing 
revealed a negative rheumatoid factor.  

Diagnoses of seronegative rheumatoid arthritis and C7-T1 
radiculopathy due to a herniated disc in the neck were noted.  
It was also noted that the veteran could have an overlap 
between systemic lupus erythematosus and rheumatoid arthritis 
with the articular symptoms of rheumatoid arthritis 
predominating.  The examiner further opined that the veteran 
had a significantly disabling radiculopathy that had resulted 
in marked weakness and loss of muscles in the distribution of 
the ulnar nerve.  

A private medical report dated in May 1999 reflects atrophy 
of the right hand, intrinsic.  Reflexes were noted as intact.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

I.  Entitlement to an Evaluation in Excess of 10 Percent for 
Hypothyroidism.

Hypothyroidism is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1999).  Pursuant to the rating 
criteria, a 10 percent evaluation is warranted for 
hypothyroidism with fatigability or continuous medication 
required for control.  Hypothyroidism with fatigability, 
constipation, and mental sluggishness warrants a 30 percent 
evaluation.  A 60 percent evaluation is warranted for 
hypothyroidism with muscular weakness, mental disturbance, 
and weight gain.  Hypothyroidism manifested by cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness warrants a 100 percent disability evaluation.  See 
38 C.F.R. § 4.119, Diagnostic Code 7903.  

The Board notes that the Court has held that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The rating criteria governing 
hypothyroidism were revised effective June 6, 1996, after the 
veteran filed his claim.  Thus, the Board must also consider 
the veteran's claim under the criteria in effect prior to 
June 6, 1996.

Prior to June 6, 1996, a 10 percent disability evaluation was 
warranted for moderate hypothyroidism with fatigability.  
Moderately severe hypothyroidism with sluggish mentality and 
other indications of myxedema, and decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays) warrants a 30 percent evaluation.  A 60 percent 
evaluation is warranted for severe hypothyroidism with the 
symptoms under "pronounced" somewhat less marked, and 
decreased levels of circulating thyroid hormones.  A 100 
percent evaluation is warranted for pronounced hypothyroidism 
with a long history and slow pulse, decreased levels of 
circulating thyroid hormones, sluggish mentality, sleepiness, 
and slow return of reflexes.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1995).

Following a thorough review of the evidence of record, the 
Board concludes that an evaluation in excess of 10 percent 
for hypothyroidism is not warranted under either the old or 
the new criteria.  

The evidence of record is silent for evidence of 
gastrointestinal symptoms such as constipation, but does 
reflect complaints of cold intolerance, fatigability, dry 
skin, and difficulty with memory.  However, upon VA 
examination dated in April 1998, the veteran's easy 
fatigability was noted as due to rheumatoid arthritis.  
Intermittent cold and heat intolerance was also noted as more 
likely to be related to rheumatoid arthritis.  It was noted 
that the veteran had no gastrointestinal symptoms and no 
pressure symptoms on the larynx or esophagus.  The examiner 
noted no tremor of the outstretched hands, and no dependent 
edema or evidence of myxedema.  Muscle strength was also 
noted as normal.  Additionally, a diagnosis of primary 
hypothyroidism on replacement therapy and clinical euthyroid 
was noted.  

Although the veteran has complained of difficulty with 
memory, these complaints are not supported by objective 
clinical findings of record.  The Board concludes that in the 
absence of competent evidence of constipation, muscular 
weakness, or objective clinical findings of mental 
sluggishness, an evaluation in excess of 10 percent for 
hypothyroidism is not warranted under the new criteria at 
this time.  

Additionally, in the absence of objective clinical findings 
of a sluggish mentality or other indications of myxedema or 
decreased levels of circulating thyroid hormones, an 
evaluation in excess of 10 percent is not warranted under the 
old criteria.

II.  Entitlement to an Evaluation in Excess of 20 Percent for 
Rheumatoid Arthritis of the Hands and Feet.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

Rheumatoid arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (1999) which provides that rheumatoid 
arthritis as an active process, with one or two exacerbations 
a year in a well-established diagnosis, warrants a 20 percent 
rating.  Active rheumatoid arthritis with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year, warrants a 40 percent rating.  Active rheumatoid 
arthritis with less than criteria for 100 percent evaluation, 
but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods, warrants a 60 percent rating.  

Active rheumatoid arthritis with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating, warrants a total rating.  This 
diagnostic code specifically provides that ratings for the 
active process will not be combined with the residual ratings 
for limited motion or ankylosis; rather the higher evaluation 
is to be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5002.

Following a review of the evidence of record, the Board 
concludes that a 40 percent evaluation is warranted for 
rheumatoid arthritis of the hands and feet.  The record 
reflects clinical notations of easy fatigability due to 
rheumatoid arthritis and intermittent cold and heat 
intolerance most likely related to rheumatoid arthritis.  
Additionally, VA examinations dated in 1998 reflect notations 
of tenderness, atrophy and marked weakness of the joints, 
particularly the hands.  Although the record is silent for 
competent medical evidence of incapacitating exacerbations 
three or more times a year, the Board concludes that the 
aforementioned combined symptoms more nearly approximate to a 
definite impairment of health, thus warranting a 40 percent 
disability evaluation.  

Finally, the Board notes that the Court, in DeLuca v. Brown, 
8 Vet. App. 202 (1995), held that where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  The 
Court has, however, held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Because 
the veteran's disability is rated under Diagnostic Code 5002, 
a code which is not predicated solely on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 regarding functional loss 
due to pain do not apply.  See Johnson v. Brown, 9 Vet. App. 
7 (1996).  However, the Board notes that these factors were 
considered in reaching the determination that a 40 percent 
evaluation is warranted.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1999) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's disabilities 
result in marked interference with employment or frequent 
periods of hospitalization.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) (1999) is not warranted in the 
absence of an exceptional or unusual disability picture.  

Finally, the Board notes that is has considered all of the 
evidence, to include service medical records and post-service 
medical records as well.  A disability evaluation in excess 
of 10 percent for hypothyroidism is denied based upon the 
totality of the evidence, without predominate focus on the 
recent evidence of record.  Such review is consistent with 
the Court's recent decision in Fenderson.  In regard to the 
veteran's rheumatoid arthritis, as the Board has herein 
assigned one increase, without specifying effective dates or 
differentiating between multiple periods, the question of 
staged ratings has not been decided as prejudicial to the 
veteran; rather, in this case the Board has determined that 
none of the evidence of record supports an evaluation higher 
than that assigned, at any point within the appeal.  
Accordingly, no prejudice has resulted herein.  Bernard v. 
Brown, 4 Vet. App. 392-394 (1993).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypothyroidism is denied.

A 40 percent evaluation for rheumatoid arthritis of the hands 
and feet is granted, subject to controlling regulations 
affecting the payment of monetary awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

